Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 1 of 38




           EXHIBIT A
        PRIMARY POLICY
Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 2 of 38
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 3 of 38



                                     ENDORSEMENT NUMBER: 1

                 AMEND DEFINITION OF INSURED PERSON TO INCLUDE
               EMPLOYEES AS CO-DEFENDANTS IN NON-SECURITIES CLAIMS

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that subsection (2) of DEFINITION (F) Insured
Person is deleted and replaced with the following:

         (2)      any past, present or future employee of the Company, but only with respect to:
                  (a)      Securities Claims; or
                  (b)      any other Claim during such time that such Claim is made and maintained
                           against at least one other Insured.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-315                                          Page 1 of 1
Ed. 08/09
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 4 of 38



                                      ENDORSEMENT NUMBER: 2

               EMPLOYED LAWYERS EXTENSION FOR SPECIFIC INDIVIDUAL(S)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      DEFINITION (F) Insured Person is amended to include any Employed Lawyer.

(2)      DEFINITION (P) Wrongful Act is amended to include any actual or alleged act, error,
         misstatement, misleading statement, omission or breach of duty by an Employed Lawyer, in his
         or her capacity as such, in the rendering of or failure to render professional legal services for the
         Company; provided, that Wrongful Act will not include any actual or alleged act, error,
         misstatement, misleading statement, omission or breach of duty by any Employed Lawyer in
         connection with any services or activities that are: (i) not related to his or her employment with
         the Company; (ii) not rendered on behalf of the Company at the Company’s written request; or
         (iii) performed for others for a fee.

(3)      The DEFINITIONS section of this Policy is amended to include the following:
               Employed Lawyer means any person listed hereunder, but only during such time that such
               person is a full-time salaried employee of the Company, employed by the Company full-
               time as a lawyer, and admitted to practice law:
                   James Lundy
                   Rav Karamsingh
                   R. Sharon Smith
                   Matthew Morse
                   Thomas Amico


(4)      The EXCLUSIONS section of this Policy is amended as set forth below:

         (a)       The following EXCLUSIONS are added:
                   The Insurer will not be liable to make any payment of Loss in connection with a Claim
                   against any Employed Lawyer:
                   (i)      arising out of, based upon or attributable to any Wrongful Act committed or
                            allegedly committed when such Employed Lawyer was not employed by the
                            Company as a lawyer;
                   (ii)     arising out of, based upon or attributable to any Wrongful Act, if as of
                            5/3/2014, such Employed Lawyer knew or could have reasonably foreseen that
                            such Wrongful Act could give rise to a Claim; or
                   (iii)    arising out of, based upon or attributable to any Wrongful Act committed or
                            allegedly committed by such Employed Lawyer in his or her capacity as a
                            director, officer or employee (or functional equivalent of the foregoing) of any
                            entity other than the Company.

         (b)       Solely with respect to Claims against an Employed Lawyer, EXCLUSION (I) is deleted
                   and replaced with the following:
                       (I)      arising out of, based upon or attributable to any pending or prior litigation
                                as of 5/3/2014, or alleging or derived from the same or essentially the same
                                facts or circumstances as alleged in such pending or prior litigation.

991-327                                          Page 1 of 2
Ed. 02/07
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 5 of 38



(5)      For purposes of the coverage afforded by this endorsement, the Company will be deemed to have
         indemnified the Employed Lawyer to the fullest extent permitted by law, and the certificate of
         incorporation, charter, articles of association and other organizational documents of the Company,
         including the bylaws and resolutions thereof, will be deemed to have been adopted or amended to
         provide indemnification and advancement to the Employed Lawyer to the fullest extent permitted
         by law.

(6)      The coverage afforded by this endorsement will be specifically excess of, and will not contribute
         with, any other insurance available to the Employed Lawyer, including but not limited to lawyers
         professional liability, legal malpractice and errors and omissions insurance. Accordingly, the
         coverage afforded by this endorsement will not attach unless and until such other insurance has
         been exhausted by the actual payment of losses thereunder.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-327                                          Page 2 of 2
Ed. 02/07
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 6 of 38



                                     ENDORSEMENT NUMBER: 3

                     AMEND CLAIM TO INCLUDE TOLLING AGREEMENTS

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the following sentence is added to
DEFINITION (B) Claim:

    Claim also means any written request or agreement to toll or waive any applicable statute of
    limitations in connection with any of the foregoing.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                    By:________________________________
                                           Attorney-in-Fact




991-334                                         Page 1 of 1
Ed. 02/07
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 7 of 38



                                     ENDORSEMENT NUMBER: 4

                                  AMEND DEFINITION OF CLAIM

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that subsection (5) of DEFINITION (B) Claim is
deleted and replaced with the following:

         (5)      the receipt by an Insured Person of a target letter or similar document, including a
                  subpoena, in connection with an investigation of such Insured Person, or




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-342                                          Page 1 of 1
Ed. 12/07
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 8 of 38



                                      ENDORSEMENT NUMBER: 5

                    AMEND LOSS TO INCLUDE CERTAIN FCPA PENALTIES

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      DEFINITION (G) Loss is amended to include civil penalties assessed against an Insured Person
         pursuant to Section 78dd-2(g)(2)(B) or Section 78ff(c)(2)(B) of the Foreign Corrupt Practices Act
         (15 U.S.C. §§78dd-2(g)(2)(B), 78ff(c)(2)(B)) (hereinafter, “Certain FCPA Penalties”)
         Accordingly, Certain FCPA Penalties will not be deemed “fines” or “penalties,” as such terms
         are used in DEFINITION (G).

(2)      Except as expressly provided for in paragraph (1) of this endorsement, coverage for Certain
         FCPA Penalties shall be subject to all of this Policy’s terms and conditions, including but not
         limited to any and all EXCLUSIONS.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-344                                          Page 1 of 1
Ed. 02/13
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 9 of 38



                                     ENDORSEMENT NUMBER: 6

                             AMEND DEFINITION OF DEFENSE COSTS
                                   (EXPERT WITNESS FEES)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that DEFINITION (D) is deleted and replaced with
the following:

         (D)      Defense Costs means reasonable fees (including expert witness fees), costs and expenses
                  consented to by the Insurer (including premiums for any appeal bond, attachment bond or
                  similar bond) resulting from the investigation, adjustment, defense or appeal of a Claim
                  against an Insured Person (or, with respect to Securities Claims, against any Insured),
                  but excluding salaries, wages, benefits or overhead expenses of directors, officers or
                  employees of the Company.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-354                                          Page 1 of 1
Ed. 06/09
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 10 of 38



                                      ENDORSEMENT NUMBER: 7

                             AMEND DEFINITION OF WRONGFUL ACT
                                  (SELLING SHAREHOLDER)

         To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      DEFINITION (P) Wrongful Act is amended to include any actual or alleged act, error,
         misstatement, misleading statement, omission or breach of duty by an Insured Person in his or
         her capacity as a Selling Shareholder of the Company.

(2)      For purposes of this endorsement, Selling Shareholder means any natural person who sells a
         security as described in Section 12(a)(2) of the Securities Act of 1933 (“Civil liabilities arising in
         connection with prospectuses and communications”) or any similar securities law or regulation of
         any state or any common law.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-359                                           Page 1 of 1
Ed. 02/12
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 11 of 38



                                      ENDORSEMENT NUMBER: 8

                                  AMEND DEFINITION OF LOSS
                             (SARBANES-OXLEY SECTION 304 COSTS)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      DEFINITION (G) Loss is amended to include S-Ox Section 304 Costs arising from a Claim
         (subject to this Policy’s terms and conditions, including but not limited to any applicable
         EXCLUSION).

(2)      For purposes of this endorsement, S-Ox Section 304 Costs means reasonable fees, costs and
         expenses consented to by the Insurer (including premiums or origination fees for any loan or
         bond) and incurred by the chief executive officer or chief financial officer of the Named
         Corporation solely to facilitate the return of amounts required to be repaid by such Insured
         Person pursuant to Section 304(a) of the Sarbanes-Oxley Act of 2002; provided, that S-Ox
         Section 304 Costs will not include any amounts requested or required to be repaid pursuant to
         Section 304(a) of the Sarbanes-Oxley Act of 2002, and in no event shall the Insurer be liable for
         the payment, return, reimbursement, disgorgement or restitution of any such amounts.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-372                                          Page 1 of 1
Ed. 07/10
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 12 of 38



                                      ENDORSEMENT NUMBER: 9

                                   AMEND DEFINITION OF LOSS
                                (DODD-FRANK SECTION 954 COSTS)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      DEFINITION (G) Loss is amended to include Dodd-Frank Section 954 Costs arising from a
         Claim (subject to this Policy’s terms and conditions, including but not limited to any applicable
         EXCLUSION).

(2)      For purposes of this endorsement, Dodd-Frank Section 954 Costs means reasonable fees, costs
         and expenses consented to by the Insurer (including premiums or origination fees for any loan or
         bond) and incurred by an Insured Person solely to facilitate the return of amounts required to be
         repaid by such Insured Person pursuant to Section 954 of the Dodd-Frank Wall Street Reform
         and Consumer Protection Act of 2010; provided, that Dodd-Frank Section 954 Costs will not
         include any amounts requested or required to be repaid pursuant to Section 954 of the Dodd-Frank
         Wall Street Reform and Consumer Protection Act of 2010, and in no event shall the Insurer be
         liable for the payment, return, reimbursement, disgorgement or restitution of any such amounts.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-386                                          Page 1 of 1
Ed. 08/11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 13 of 38



                                      ENDORSEMENT NUMBER: 10

                             EXTRADITION COVERAGE ENDORSEMENT

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      The DEFINITIONS section of this Policy is amended to include the following:

               Extradition means any formal process by which an Insured Person is surrendered from one
               country to another country to face a criminal trial (or otherwise answer a criminal accusation)
               in connection with his or her actual or alleged Wrongful Acts.

(2)      Where permitted by law:

         (a)       DEFINITION (B) Claim is amended to include:

                   (i)      any official request for Extradition of an Insured Person; or

                   (ii)     the execution of a warrant for the arrest of an Insured Person where such
                            execution is an element of Extradition.

         (b)       DEFINITION (D) Defense Costs is amended to include reasonable legal fees, costs and
                   expenses consented to by the Insurer resulting from an Insured Person’s lawful:

                   (i)      opposition or challenge to or defense against the Extradition of such Insured
                            Person; or

                   (ii)     appeal of an order granting Extradition of such Insured Person.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-393                                           Page 1 of 1
Ed. 03/07
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 14 of 38



                                     ENDORSEMENT NUMBER: 11

                            PRIOR ACTS EXCLUSION (BROAD-FORM)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the Insurer will not be liable to make any
payment of Loss in connection with a Claim arising out of, based upon or attributable to any act, error,
omission or other wrongdoing committed or allegedly committed, in whole or in part, prior to 5/3/2010.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-404                                          Page 1 of 1
Ed. 01/12
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 15 of 38



                                     ENDORSEMENT NUMBER: 12

                             AMEND EXCLUSION (C) ENDORSEMENT –
                                     A-SIDE CARVEBACK

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that EXCLUSION (C) is amended to read in its
entirety as follows:

    (C)       for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, disease or
              death of any person or damage to or destruction of any tangible property, including the loss of
              use thereof, or for injury from any actual or alleged libel, slander, defamation or
              disparagement or violation of a person’s right of privacy; provided, that this EXCLUSION
              (C) will not apply to:

              (1)      Securities Claims, or

              (2)      Claims for Loss payable under INSURING AGREEMENT (A);



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

          Effective date of this endorsement:


                                                       By:________________________________
                                                              Attorney-in-Fact




991-444                                          Page 1 of 1
Ed. 01/05
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 16 of 38



                                     ENDORSEMENT NUMBER: 13

                                WHISTLEBLOWER CARVEBACK TO
                                INSURED VS. INSURED EXCLUSION

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      An Insured Person’s providing Specific Assistance in a Claim brought by a shareholder of the
         Company will not alone be deemed “solicitation, assistance or active participation” for purposes
         of subsection (1) of EXCLUSION (F).

(2)      For purposes of this endorsement, Specific Assistance means assistance consisting of actions
         which are protected under Section 806 of the Sarbanes-Oxley Act of 2002 (or similar
         “whistleblower” protection provision of applicable federal, state, local or foreign securities law).



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-450                                          Page 1 of 1
Ed. 08/06
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 17 of 38



                                     ENDORSEMENT NUMBER: 14

                 AMEND CARVEBACK TO INSURED VS. INSURED EXCLUSION
                      (CREDITORS’ COMMITTEE AND ASSIGNEES)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the clause at the end of EXCLUSION (F)
(beginning “provided, that this EXCLUSION (F)” and ending “duly appointed with respect to the
Company”) is deleted and replaced with the following:

         provided, that this EXCLUSION (F) will not apply to Claims brought by a trustee
         in bankruptcy, receiver, conservator, rehabilitator, liquidator, creditors’ committee
         or other similar official duly appointed with respect to the Company, or to Claims
         brought by an assignee of the foregoing;



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-455                                          Page 1 of 1
Ed. 02/07
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 18 of 38



                                     ENDORSEMENT NUMBER: 15

                                WHISTLEBLOWER CARVEBACK TO
                                INSURED VS. INSURED EXCLUSION

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that EXCLUSION (F) will not apply to the extent a
Claim is brought and maintained by an employee of the Company pursuant to a federal or state
whistleblower protection statute or a rule or regulation promulgated thereunder.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-462                                          Page 1 of 1
Ed. 11/07
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 19 of 38



                                     ENDORSEMENT NUMBER: 16

                       CARVEBACK INSURED VS. INSURED EXCLUSION –
                        CLAIMS OUTSIDE COMMON LAW COUNTRIES

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that:

(1)      Solely for purposes of this endorsement:

         (a)      “Foreign Jurisdiction” means any jurisdiction other than the United States, Canada or
                  any common law country (or any territory or possession thereof).

         (b)      “Foreign Subsidiary” means any Subsidiary formed and operating in a Foreign
                  Jurisdiction.

(2)      EXCLUSION (F) will not apply to any Claim brought and maintained in a Foreign Jurisdiction
         by an Insured Person who is a director or officer (or functional equivalent) of a Foreign
         Subsidiary against such Foreign Subsidiary or a director or officer (of functional equivalent)
         thereof.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-463                                          Page 1 of 1
Ed. 11/07
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 20 of 38



                                     ENDORSEMENT NUMBER: 17

                         DOMESTIC PARTNER COVERAGE EXTENSION

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the term “spouse,” as used in EXTENSION (B)
of this Policy, will include an Insured Person’s domestic partner. As used in this endorsement, “domestic
partner” means a natural person qualifying as a domestic partner under the provisions of applicable federal,
state or local law or under the provisions of a formal program established by the Company.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-600                                          Page 1 of 1
Ed. 12/05
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 21 of 38



                                     ENDORSEMENT NUMBER: 18

                             AMEND NOTICE OF CLAIMS PROVISION
                                     (FAX OR E-MAIL)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the following is added at the end of CONDITION
(B)(4):

         Written notices to the Insurer under this CONDITION (B) may also be provided by facsimile to
         (860) 676-1737 or by e-mail to usclaims@hcc-global.com. The date of the Insurer’s receipt of
         such notice will constitute the date of notice.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-742                                          Page 1 of 1
Ed. 06/09
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 22 of 38



                                     ENDORSEMENT NUMBER: 19

              LIBERALIZATION REGARDING CONFLICTING ENDORSEMENTS

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that if two or more endorsements to this Policy
address the same policy provision but conflict in any way regarding such provision, the Insurer will apply
the endorsement that is most favorable to the Insured with respect to such provision.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-771                                          Page 1 of 1
Ed. 07/12
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 23 of 38



                                     ENDORSEMENT NUMBER: 20

                                           SERVICE OF SUIT

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged it is hereby agreed and understood that pursuant to any statute of
any state, territory or district of the United States which makes provision therefore, the Insurer hereby
designates the Commissioner Superintendent, or Director of Insurance or other officer specified for that
purpose in the statute, and his successor or successors in office, as its true and lawful attorney upon whom
may be served any lawful process in any action, suit or proceeding instituted in any court of competent
jurisdiction by or on behalf of the Insured or any beneficiary hereunder arising out of this contract of
insurance, and hereby designates The Claims Manager, HCC Global Financial Products, LLC, 8 Forest
Park Drive, Farmington, CT 06032, as the entity to whom said officer is authorized to mail such process or
a true copy thereof.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By: ________________________________
                                                      Attorney-in-Fact




991-800                                          Page 1 of 1
Ed. 09/03
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 24 of 38



                                     ENDORSEMENT NUMBER: 21

                       DELETE RETENTION WAIVER FOR NO LIABILITY

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged:

(1)      DEFINITION (I) No Liability is deleted in its entirety.

(2)      CONDITION (A) Limit of Liability and Retention, subsection (5), is deleted in its entirety.



All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-828                                          Page 1 of 1
Ed. 04/01
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 25 of 38



                                     ENDORSEMENT NUMBER: 22

                            AMEND CHANGE IN CONTROL PROVISION

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is hereby understood and agreed that CONDITION (F)
Changes in Control is amended to read as follows:

(F)      Changes in Control

         (1)      If, during the Policy Period, any of the following transactions or events (each a “Change
                  in Control”) occurs with respect to the Named Corporation:

                  (a)      the Named Corporation merges into or consolidates with another entity such
                           that the Named Corporation is not the surviving entity, or

                  (b)      another entity, person or group of entities and/or persons acting in concert
                           acquires securities or voting rights which result in ownership or voting control
                           by the other entity(ies) or person(s) of more than 50% of the outstanding
                           securities representing the present right to vote for the election of directors of
                           the Named Corporation;

                  then coverage under this Policy will continue in full force and effect until the end of the
                  Policy Period with respect to Claims for Wrongful Acts committed or allegedly
                  committed before the effective date of such Change in Control, but coverage will cease
                  with respect to Claims for Wrongful Acts committed or allegedly committed thereafter
                  and the premium will be considered fully earned in consideration of the coverage
                  extended.

         (2)      If, during the Policy Period, any of the following transactions or events (each a “Change
                  in Control”) occurs with respect to a Subsidiary:

                  (a)      the Subsidiary ceases to be a Subsidiary;

                  then coverage under this Policy with respect to Claims against such Subsidiary or any
                  Insured Person thereof will continue in full force and effect until the end of the Policy
                  Period with respect to Claims for Wrongful Acts committed or allegedly committed
                  before the effective date of such Change in Control, but coverage under this Policy with
                  respect to Claims against such Subsidiary or any Insured Person thereof will cease
                  with respect to Claims for Wrongful Acts committed or allegedly committed thereafter.


All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact

991-853                                          Page 1 of 1
Ed. 03/03
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 26 of 38



                                     ENDORSEMENT NUMBER: 23

                                DELETE INSURING AGREEMENT (A)

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that INSURING AGREEMENT (A), and all
references thereto, are deleted from the Policy. Accordingly, in no event shall any coverage be afforded
under INSURING AGREEMENT (A) of this Policy.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




991-1305                                         Page 1 of 1
Ed. 03/12
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 27 of 38



                                     ENDORSEMENT NUMBER: 24

                                               TIE-IN-LIMITS

        To be attached to and made a part of Policy No. 14-MG-16-A12939, issued to
Syncora Holdings Ltd. by Houston Casualty Company.


In consideration of the premium charged, it is agreed that the Insurer will not be liable to make any
payments under this Policy in any amounts which, when added to the amounts of any payments made by
Houston Casualty Company under policy number 14-MG-16-A12940, would exceed $20,000,000. The
Insurer’s aggregate limit of liability under this Policy will be reduced, and may be exhausted, by payments
made by Houston Casualty Company.




All other terms, conditions and limitations of this Policy will remain unchanged.

Complete the following only when this endorsement is not prepared with the Policy or is not to be effective
with the Policy.

         Effective date of this endorsement:


                                               By:________________________________
                                                      Attorney-in-Fact




80009                                            Page 1 of 1
Ed. 11/04
  Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 28 of 38




HOUSTON CASUALTY COMPANY




Directors, Officers and Corporate Liability
Insurance Policy




                                       D&O Group
                                       8 Forest Park Drive, Farmington, Connecticut 06032
                                       main 860 674 1900 facsimile 860 676 1737
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 29 of 38


                     HOUSTON CASUALTY COMPANY
        DIRECTORS, OFFICERS AND CORPORATE LIABILITY INSURANCE POLICY

                         This is a claims made policy. Please read it carefully.

In consideration of the payment of the premium, and in reliance upon the statements made in the
Application, including attachments, all of which are made a part hereof and deemed attached hereto, and
subject to the Declarations and the limitations, conditions, provisions, any endorsements to and all other
terms of this Policy, the Insurer and the Insureds agree as follows:

INSURING AGREEMENTS

(A)      The Insurer will pay to or on behalf of the Insured Persons Loss arising from Claims first made
         during the Policy Period or Discovery Period (if applicable), against the Insured Persons for
         Wrongful Acts, except when and to the extent that the Company has paid such Loss to or on
         behalf of the Insured Persons as indemnification or advancement.

(B)      The Insurer will pay to or on behalf of the Company Loss arising from:

         (1)      Claims first made during the Policy Period or the Discovery Period (if applicable)
                  against the Insured Persons for Wrongful Acts, if the Company has paid such Loss to
                  or on behalf of the Insured Persons as indemnification or advancement, and/or

         (2)      Securities Claims first made during the Policy Period or the Discovery Period (if
                  applicable) against the Company for Wrongful Acts.

DEFINITIONS

(A)      Application means the application attached to and forming part of this Policy, including any
         materials submitted in connection with such application, all of which are deemed a part of the
         Policy.

(B)      Claim means:

         (1)      any written demand for monetary or non-monetary relief,

         (2)      any civil proceeding commenced by service of a complaint or similar pleading,

         (3)      any arbitration, mediation or other similar dispute resolution proceeding,

         (4)      any criminal proceeding commenced by return of an indictment,

         (5)      the receipt by an Insured Person of a target letter or similar document in connection
                  with a criminal investigation of such Insured Person, or

         (6)      any administrative or regulatory proceeding commenced by the filing of a notice of
                  charges, formal investigative order or similar document;

         including any appeal from any such proceeding.

(C)      Company means the Named Corporation and any Subsidiary thereof.

(D)      Defense Costs means reasonable fees, costs and expenses consented to by the Insurer (including
         premiums for any appeal bond, attachment bond or similar bond) resulting from the investigation,




                                                                                               HC 991 (03/2004)
                                                                                                     Page 2 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 30 of 38
HOUSTON CASUALTY COMPANY

        adjustment, defense or appeal of a Claim against an Insured Person (or, with respect to
        Securities Claims, against any Insured), but excluding salaries, wages, benefits or overhead
        expenses of directors, officers or employees of the Company.

(E)     Insured means the Insured Persons and the Company.

(F)     Insured Person means:

        (1)      any past, present or future director or officer of the Company, including any person in a
                 position which is the functional equivalent of a director or officer with respect to any
                 entity included within the definition of Company or Outside Entity located outside the
                 United States, and

        (2)      with respect only to Securities Claims, any past, present or future employee of the
                 Company.

(G)     Loss means Defense Costs and any damages, settlements, judgments or other amounts (including
        punitive or exemplary damages and the multiplied portion of any multiplied damage award, if and
        where insurable by law) that:

        (1)      an Insured Person is legally obligated to pay as a result of any Claim, or

        (2)      the Company is legally obligated to pay as a result of any Securities Claim;

        provided, that Loss will not include wages, fines, taxes or penalties or matters which are
        uninsurable under the law pursuant to which this Policy is construed. For purposes of determining
        whether punitive or exemplary damages or the multiplied portion of any multiplied damage award
        arising from any Claim shall be insurable by law, the Insurer agrees to abide by the law of
        whichever jurisdiction is applicable to such Claim and is most favorable to the Insureds in that
        regard.

(H)     Named Corporation means the entity designated as such in Item 1 of the Declarations.

(I)     No Liability means all defendant Insureds obtain by reason of a motion to dismiss, motion for
        summary judgment or trial a final non-appealable judgment in their favor.

(J)     Outside Capacity means service by an Insured Person as a director, officer, trustee, regent or
        governor of, or in another equivalent executive position with respect to, an Outside Entity, during
        such time that such service is at the request of the Company.

(K)     Outside Entity means any not-for-profit corporation, association, organization or entity.

(L)    Policy Period means the period set forth in Item 2 of the Declarations, subject to prior termination
       or cancellation pursuant to CONDITION (E).

(M)    Pollutants means any seepage, pollution or contamination, including but not limited to any solid,
       liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids,
       alkalis, chemicals, waste, and materials to be recycled, reconditioned or reclaimed.

(N)    Securities Claim means a Claim which:

       (1)       is brought by or on behalf of one or more securities holders of the Company in their
                 capacity as such, or

       (2)       arises from the purchase or sale of, or offer to purchase or sell, any securities issued by
                 the Company, whether such purchase, sale or offer involves a transaction with the
                 Company or occurs in the open market.

(O)    Subsidiary means any entity:

                                                                                              HC 991 (03/2004)
                                                                                                    Page 3 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 31 of 38
HOUSTON CASUALTY COMPANY


        (1)      during any time on or before the inception of the Policy Period in which the Named
                 Corporation owns or owned more than 50% of the issued and outstanding securities
                 representing the right to vote for the election of such entity’s directors (or the legal
                 equivalent thereof), either directly or indirectly through one or more other Subsidiaries;
                 or

        (2)      created or acquired during the Policy Period during any time in which, as a result of such
                 creation or acquisition, the Named Corporation owns more than 50% of the issued and
                 outstanding securities representing the right to vote for the election of such entity’s
                 directors (or the legal equivalent thereof), either directly or indirectly through one or
                 more other Subsidiaries.

        An entity ceases to be a Subsidiary when the Named Corporation ceases to own more than 50%
        of its issued and outstanding securities representing the right to vote for the election of such
        entity’s directors (or the legal equivalent thereof), either directly or indirectly through one or more
        other Subsidiaries. The coverage afforded under this Policy with respect to Claims against a
        Subsidiary or any Insured Person thereof will apply only in respect of Wrongful Acts
        committed or allegedly committed after the effective time that such entity becomes a Subsidiary
        and prior to the time that such entity ceases to be a Subsidiary.

(P)     Wrongful Act means any:

        (1)      actual or alleged act, error, misstatement, misleading statement, omission or breach of
                 duty:

                 (a)      by an Insured Person in his or her capacity as such, including in an Outside
                          Capacity, or

                 (b)      with respect only to Securities Claims, by the Company; or

        (2)      matter claimed against an Insured Person solely by reason of his or her service in such
                 capacity or in an Outside Capacity.

EXCLUSIONS

Unless otherwise specifically stated or provided for in CONDITION (D)(2) or elsewhere in this Policy, the
Insurer will not be liable to make any payment of Loss in connection with a Claim:

(A)     arising out of based upon or attributable to the gaining by any Insured of any profit or advantage
        to which such Insured was not legally entitled; provided, that this EXCLUSION (A) will apply
        only if there has been a final adjudication adverse to such Insured establishing that the Insured
        gained such a profit or advantage;

(B)     arising out of, based upon or attributable to the commission by any Insured of any criminal or
        deliberately fraudulent or dishonest act; provided, that this EXCLUSION (B) will apply only if
        there has been a final adjudication adverse to such Insured establishing that the Insured so acted;

(C)     for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, disease or
        death of any person or damage to or destruction of any tangible property, including the loss of use
        thereof, or for injury from any actual or alleged libel, slander, defamation or disparagement or
        violation of a person’s right of privacy; provided, that this EXCLUSION (C) will not apply to
        Securities Claims;

(D)     for the actual, alleged or threatened discharge, dispersal, release or escape of Pollutants or any
        direction or request to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize
        Pollutants; provided, that this EXCLUSION (D) will not apply to Securities Claims;



                                                                                              HC 991 (03/2004)
                                                                                                     Page 4 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 32 of 38
HOUSTON CASUALTY COMPANY

(E)      for any actual or alleged violation of the Employee Retirement Income Security Act of 1974 or
         any regulations promulgated thereunder or of any similar law or regulation;

(F)      brought by or on behalf of, or in the name or right of, the Company, whether directly or
         derivatively, or any Insured Person, unless such Claim is:

         (1)      brought and maintained independently of, and without the solicitation, assistance or
                  active participation of, the Company or any Insured Person, or

         (2)      for an actual or alleged wrongful termination of employment, or

         (3)      brought or maintained by an Insured Person for contribution or indemnity and directly
                  results from another Claim covered under this Policy, or

         (4)      brought and maintained by an employee of the Company solely to enforce his or her
                  rights as a holder of securities issued by the Company;

         provided, that this EXCLUSION (F) will not apply to Claims brought by a trustee in bankruptcy,
         receiver, conservator, rehabilitator, liquidator or other similar official duly appointed with respect
         to the Company;

(G)      by or on behalf of, or in the name or right of, any Outside Entity, whether directly or derivatively,
         against an Insured Person for a Wrongful Act in his or her Outside Capacity with respect to
         such Outside Entity, unless such Claim is brought and maintained independently of, and without
         the solicitation, assistance or active participation of, the Outside Entity, the Company or any
         Insured Person;

(H)      arising out of, based upon or attributable to facts or circumstances alleged, or to the same or
         related Wrongful Acts alleged or contained, in any claim which has been reported, or with respect
         to which any notice has been given, under any policy of which this Policy is a renewal or
         replacement or which it may succeed in time; or

(I)      arising out of, based upon or attributable to any pending or prior litigation as of the inception date
         of this Policy, or alleging or derived from the same or essentially the same facts or circumstances
         as alleged in such pending or prior litigation.

For purposes of determining the application of the above EXCLUSIONS, no Wrongful Act of any
Insured Person will be imputed to any other Insured Person who did not have actual knowledge of, or
directly participate in the commission of, such Wrongful Act and, except for Wrongful Acts of the
Company’s chairman of the board, chief executive officer, president, chief financial officer or general
counsel, no Wrongful Act of any Insured Person will be imputed to the Company.

DISCOVERY PERIOD

If the Insurer or the Named Corporation fails or refuses to renew this Policy or if the Named
Corporation cancels this Policy, any Insured will have the right, upon payment of the Discovery Period
Premium set forth in Item 7(a) of the Declarations, to an extension of the coverage granted by this Policy
for the period set forth in Item 7(b) of the Declarations following the effective date of such cancellation or
non-renewal (the “Discovery Period”), but only with respect to any Wrongful Act actually or allegedly
taking place before the date of such cancellation or non-renewal. A written request for this extension,
together with payment of the Discovery Period Premium, must be made within thirty (30) days after the
effective date of cancellation or non-renewal of the Policy. Such Discovery Period Premium will be
deemed to be fully earned as of the inception of the Discovery Period. This clause and the right contained
within will not apply if this Policy is terminated by the Insurer for failure to pay any premium when due.

EXTENSIONS

(A)      Subject to its terms and conditions, this Policy will afford coverage for Claims for Wrongful Acts
         of an Insured Person if such Claims are made against the estates, heirs, legal representatives or

                                                                                               HC 991 (03/2004)
                                                                                                     Page 5 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 33 of 38
HOUSTON CASUALTY COMPANY

        assigns of an Insured Person who is deceased or against the legal representatives or assigns of an
        Insured Person who is incompetent, insolvent or bankrupt, to the extent that such Claims would
        have been covered by this Policy in the absence of such death, incompetence, insolvency or
        bankruptcy.

(B)     Subject to its terms and conditions, this Policy will afford coverage for Claims for Wrongful Acts
        of an Insured Person if such Claims are made against the Insured Person’s lawful spouse solely
        by reason of such spouse’s legal status as a spouse of the Insured Person or such spouse’s
        ownership interest in property which the claimant seeks as recovery for alleged Wrongful Acts of
        the Insured Person. For purposes of the Policy, amounts which such spouse becomes legally
        obligated to pay by reason of such Claim will be treated as Loss which the Insured Person is
        legally obligated to pay on account of the Claim made against the Insured Person. This coverage
        extension does not apply, however, to the extent the Claim alleges any wrongful act or omission
        by the Insured Person’s spouse.

CONDITIONS

(A)     Limit of Liability and Retention

        (1)     The Insurer’s maximum aggregate liability for all Loss on account of all Claims first
                made during the same Policy Period, whether covered under one or more INSURING
                AGREEMENTS, will not exceed the Limit of Liability set forth in Item 3 of the
                Declarations.

        (2)     Defense Costs will be part of and not in addition to the Limit of Liability, and payment
                of Defense Costs will reduce the Limit of Liability. Defense Costs, as incurred, will also
                be applied against the retention.

        (3)     The retention stated in Item 4(b) of the Declarations will apply to Loss, including
                Defense Costs, which the Company is required or permitted to pay as indemnification or
                advancement to or on behalf of the Insured Persons, whether or not such Loss is
                actually paid, unless the Company is unable to pay such Loss as indemnification or
                advancement solely by reason of its financial insolvency. For purposes of this
                CONDITION (A)(3), the certificate of incorporation, charter, articles of association or
                other organizational documents of the Named Corporation, each Subsidiary and each
                Outside Entity, including the bylaws and resolutions thereof, will be deemed to have
                been adopted or amended to provide indemnification and advancement to the Insured
                Persons to the fullest extent permitted by law.

        (4)     The Insurer will be liable only for the amount of Loss in connection with any Claim,
                which is in excess of the applicable retention stated in Item 4 of the Declarations. Such
                retention is to be borne by the Insureds and remain uninsured. A single retention will
                apply to Loss arising from all Claims alleging the same Wrongful Act or related
                Wrongful Acts.

        (5)     Notwithstanding the foregoing, with respect to Securities Claims the retentions stated in
                Items 4(b) and 4(c) of the Declarations will apply only to Defense Costs; provided, that if
                a Securities Claim is finally resolved by a determination of No Liability, no retention
                will apply to such Securities Claim even as respects Defense Costs and the Insurer will
                thereupon reimburse Defense Costs within the retention which shall already have been
                paid by the Insureds.

        (6)     One retention amount will apply to the covered portion of each and every single Claim.
                If a single Claim is covered under more than one INSURING AGREEMENT, the
                retentions stated in Item 4 of the Declarations will be applied separately to the portions of
                the Claim covered by each INSURING AGREEMENT, and the sum of the retentions so
                applied will constitute the retention for each single Claim, which in total will not exceed
                the largest of the applicable retentions.


                                                                                            HC 991 (03/2004)
                                                                                                  Page 6 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 34 of 38
HOUSTON CASUALTY COMPANY

(B)     Notice of Claims and Reporting Provisions

        (1)     The Insureds must, as a condition precedent to the obligations of the Insurer under this
                Policy, give written notice, including full details, to the Insurer of any Claim as soon as
                practicable after it is made.

        (2)     If written notice of a Claim has been given to the Insurer pursuant to CONDITION
                (B)(1) above, then any Claim subsequently made against the Insureds and reported to
                the Insurer alleging, arising out of, based upon or attributable to the facts alleged in the
                Claim of which such notice has been given, or alleging any Wrongful Act which is the
                same as or related to any Wrongful Act alleged in the Claim of which such notice has
                been given, will be considered to have been made at the time such notice was given.

        (3)     If, during the Policy Period or the Discovery Period (if applicable), the Insureds become
                aware of any circumstances which may reasonably be expected to give rise to a Claim
                against the Insureds and if, before the end of the Policy Period or the Discovery Period
                (if applicable), the Insureds give written notice to the Insurer of the circumstances and
                the reasons for anticipating such a Claim, with full particulars as to dates, persons and
                entities involved, potential claimants and the consequences which have resulted or may
                result from such Wrongful Act, then any Claim subsequently made against the Insureds
                and reported to the Insurer alleging, arising out of, based upon or attributable to such
                circumstances or alleging any Wrongful Act which is the same as or related to any
                Wrongful Act described in such notice will be considered to have been made at the time
                such notice of circumstances was given.

        (4)     All notices under this CONDITION (B) must refer to the Policy Number, must be in
                writing, must request coverage under this Policy, and must be given by certified mail or
                prepaid express courier to the address set forth in Item 6 of the Declarations.

(C)     Interrelationship of Claims

        All Claims alleging, arising out of, based upon or attributable to the same facts, circumstances,
        situations, transactions or events or to a series of related facts, circumstances, situations,
        transactions or events will be considered to be a single Claim and will be considered to have been
        made at the time the earliest such Claim was made.

(D)     Defense Costs, Settlements, Allocation of Loss, Priority of Payments

        (1)     The Insurer will have no duty under this Policy to defend any Claim. The Insureds must
                defend any Claim made against them. The Insureds may not admit or assume any
                liability, enter into any settlement agreement, stipulate to any judgment, or incur any
                Defense Costs without the Insurer’s prior written consent. Only those settlements,
                stipulated judgments and Defense Costs to which the Insurer has consented will be
                recoverable as Loss under this Policy. The Insurer’s consent may not be unreasonably
                withheld; provided, that the Insurer will be entitled to effectively associate in the defense
                and the negotiation of any settlement of any Claim.

        (2)     The Insurer will pay covered Defense Costs on an as-incurred basis. If it is finally
                determined that any Defense Costs paid by the Insurer are not covered under this Policy,
                the Insureds agree to repay such non-covered Defense Costs to the Insurer.

        (3)     If Loss covered by this Policy and loss not covered by this Policy are both incurred in
                connection with a single Claim, either because the Claim includes both covered and
                uncovered matters, or because the Claim is made both against Insured Persons (or, with
                respect only to Securities Claims, against Insureds) and against others not included
                within the definition of Insured Person (or, with respect only to Securities Claims, the
                definition of Insured), the Insureds and the Insurer agree to use their best efforts to
                determine a fair and proper allocation of all such amounts, taking into account the
                relative legal and financial exposures of the parties to the Claim and the relative benefits

                                                                                             HC 991 (03/2004)
                                                                                                   Page 7 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 35 of 38
HOUSTON CASUALTY COMPANY

                to be obtained by the resolution of the Claim. The Insurer will be obligated to pay only
                those amounts or portions of Loss allocated to covered matters claimed against Insured
                Persons (or, with respect only to Securities Claims, against Insureds). If the Insureds
                and the Insurer are unable to agree upon an allocation, then until a final allocation is
                agreed upon or determined pursuant to the provisions of this Policy and applicable law,
                the Insurer will be obligated to make an interim payment of that amount or portion of
                Loss, including Defense Costs, which the parties agree is not in dispute.

        (4)     If the Insurer is obligated to pay Loss, including Defense Costs, under more than one
                INSURING AGREEMENT, whether in connection with a single Claim or multiple
                Claims, the Insurer will first pay any Loss payable under INSURING AGREEMENT
                (A) and, if the Insurer concludes that the amount of all Loss, including Defense Costs, is
                likely to exceed the Insurer’s Limit of Liability, the Insurer shall be entitled to withhold
                some or all of any Loss payable under INSURING AGREEMENT (B)(1) or (B)(2) to
                ensure that as much of the Limit of Liability as possible is available for the payment of
                Loss under INSURING AGREEMENT (A). If no Loss is payable under INSURING
                AGREEMENT (A), or if the Insurer’s obligations under INSURING AGREEMENT (A)
                have been satisfied, then, subject to the Insurer’s Limit of Liability as set forth in Item 3
                of the Declarations, the Insurer will pay such Loss as it is required to pay under
                INSURING AGREEMENT (B)(1) or (B)(2) in such manner and, in the event of multiple
                Claims, apportioned among such Claims as the Named Corporation shall direct in
                writing.

(E)     Cancellation or Nonrenewal

        (1)     The Insurer may cancel this Policy for non-payment of premium by sending not less than
                ten (10) days notice to the Named Corporation at its last known address. The Insurer
                may not otherwise cancel this Policy.

        (2)     The Named Corporation may cancel this Policy by mailing the Insurer written notice
                stating when such cancellation will be effective; provided, that the Named Corporation
                may not cancel this Policy after the effective date of any acquisition of the Named
                Corporation as described in CONDITION (F) below. If the Named Corporation
                cancels this Policy, the Insurer will retain the customary short rate premium. Premium
                adjustment may be made either at the time cancellation is effective or as soon as
                practicable after cancellation becomes effective, but payment of unearned premium is not
                a condition of cancellation.

        (3)     If the Insurer elects not to renew this Policy, the Insurer must give the Named
                Corporation notice of non-renewal no less than sixty (60) days before the end of the
                Policy Period.

        (4)     If the period of limitation relating to the giving of notice is prohibited or made void by
                any law controlling the construction thereof, such period will be deemed to be amended
                so as to be equal to the minimum period of limitation permitted by such law.

(F)     Changes in Control

        (1)     If, during the Policy Period, any of the following transactions or events (each a “Change
                in Control”) occurs with respect to the Named Corporation:

                (a)      the Named Corporation merges into or consolidates with another entity such
                         that the Named Corporation is not the surviving entity, or

                (b)      another entity, person or group of entities and/or persons acting in concert
                         acquires securities or voting rights which result in ownership or voting control
                         by the other entity(ies) or person(s) of more than 50% of the outstanding
                         securities representing the present right to vote for the election of directors of
                         the Named Corporation, or

                                                                                            HC 991 (03/2004)
                                                                                                   Page 8 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 36 of 38
HOUSTON CASUALTY COMPANY


                 (c)      a trustee in bankruptcy, receiver, conservator, rehabilitator, liquidator or other
                          similar official is duly appointed with respect to the Named Corporation;

                 then coverage under this Policy will continue in full force and effect until the end of the
                 Policy Period with respect to Claims for Wrongful Acts committed or allegedly
                 committed before the effective date of such Change in Control, but coverage will cease
                 with respect to Claims for Wrongful Acts committed or allegedly committed thereafter
                 and the premium will be considered fully earned in consideration of the coverage
                 extended.

        (2)      If, during the Policy Period, any of the following transactions or events (each a “Change
                 in Control”) occurs with respect to a Subsidiary:

                 (a)      the Subsidiary ceases to be a Subsidiary, or

                 (b)      a trustee in bankruptcy, receiver, conservator, rehabilitator, liquidator or other
                          similar official is duly appointed with respect to the Subsidiary;

                 then coverage under this Policy with respect to Claims against such Subsidiary or any
                 Insured Person thereof will continue in full force and effect until the end of the Policy
                 Period with respect to Claims for Wrongful Acts committed or allegedly committed
                 before the effective date of such Change in Control, but coverage under this Policy with
                 respect to Claims against such Subsidiary or any Insured Person thereof will cease
                 with respect to Claims for Wrongful Acts committed or allegedly committed thereafter.

(G)     Other Insurance and Other Indemnification

        (1)      Such insurance as is provided by this Policy will apply only as excess over and will not
                 contribute with any other valid and collectible insurance.

        (2)      All coverage for Loss from Claims against Insured Persons for Wrongful Acts in their
                 Outside Capacities will be specifically excess of, and will not contribute with,

                 (a)      any other insurance available to such Insured Persons by reason of their service
                          in Outside Capacities, and

                 (b)      any indemnification available to such Insured Persons in connection with their
                          service in Outside Capacities from any source other than the Company,
                          including but not limited to Outside Entities.

(H)     Cooperation and Subrogation

        (1)      In the event of any notice under CONDITION (B) of a Claim or of circumstances which
                 may reasonably be expected to give rise to a Claim, the Insureds will give the Insurer all
                 information, assistance and cooperation that the Insurer may reasonably request with
                 respect thereto.

        (2)      In the event of any payment under this Policy, the Insurer will be subrogated to the extent
                 of such payment to all of the Insureds’ rights of recovery, including without limitation
                 the Insured Persons’ rights to indemnification or advancement from the Company. The
                 Insureds must execute all papers required and do everything necessary to secure such
                 rights and to enable the Insurer to bring suit in their name.

(I)     No Action against the Insurer

        No action may be taken against the Insurer unless, as a condition precedent thereto, there has been
        full compliance with all of the terms of this Policy and until the amount of the Insured’s
        obligation to pay shall have been finally determined either by judgment against an Insured after

                                                                                             HC 991 (03/2004)
                                                                                                    Page 9 of 11
      Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 37 of 38
HOUSTON CASUALTY COMPANY

        actual trial or by written agreement of the Insured, the claimant and the Insurer. No person or
        organization will have any right under this Policy to join the Insurer as a party to any action
        against the Insureds to determine the Insurer’s liability; nor may the Insurer be impleaded by the
        Insureds or their legal representatives in any such action.

(J)     Notices and Authority

        By acceptance of this Policy, the Insureds agree that the Named Corporation may act on behalf
        of all Insureds with respect to the giving and receiving of any notices, the payment of premiums
        and the receiving of any return premium, the cancellation or renewal of this Policy and the
        acceptance of any amendments thereto.

(K)     Assignment

        No assignment of interest under this Policy will bind the Insurer without the Insurer’s written
        consent.

(L)     Titles and Headings

        The titles and headings to the various paragraphs and sections in this Policy, including
        endorsements attached, are included solely for ease of reference and do not in any way limit,
        expand or otherwise affect the provisions of such paragraphs and sections to which they relate.

(M)     Representations and Severability

        The Insureds represent that the particulars and statements contained in the Application are true,
        accurate and complete and are deemed material to the acceptance of the risk assumed by the
        Insurer under this Policy. This Policy is issued in reliance upon the truth of such representations.
        No knowledge or information possessed by any Insured will be imputed to any other Insured
        except for material facts or information known to the person or persons who signed the
        Application. If any of the particulars or statements in the Application is untrue, this Policy will
        be void with respect to any Insured who knew of such untruth or to whom such knowledge is
        imputed.

(N)     Changes

        Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
        Insurer will not effect a waiver or a change in any part of this Policy or stop the Insurer from
        asserting any right under the terms of this Policy. This Policy cannot be waived or changed,
        except by written endorsement issued to form a part of this Policy.

(O)     Entire Agreement

        By acceptance of this Policy, the Insureds and the Insurer agree that this Policy (including the
        Application and any materials submitted therewith) and any written endorsements attached hereto
        constitute the entire agreement between the parties with respect to this insurance.

(P)     Territory

        This Policy applies to Wrongful Acts actually or allegedly taking place or Claims made
        anywhere in the world.

(Q)     Conformity to Statute

        Any terms of this Policy which are in conflict with the terms of any applicable laws construing
        this Policy, including any endorsement to this Policy which is required by any state Department of
        Insurance (or equivalent authority) (“State Amendatory Endorsement”), are hereby amended to
        conform to such laws. Nothing herein will be construed to restrict the terms of any State


                                                                                            HC 991 (03/2004)
                                                                                                  Page 10 of 11
     Case 1:18-cv-11553-ER Document 1-1 Filed 12/11/18 Page 38 of 38
HOUSTON CASUALTY COMPANY

        Amendatory Endorsement. In addition, to the extent permissible by law, nothing in any State
        Amendatory Endorsement will be construed to restrict the terms of this Policy.


In witness whereof the Insurer has caused this Policy to be executed by its authorized officers, but this
Policy will not be valid unless countersigned on the Declarations Page by a duly authorized representative
of the Insurer.




               Secretary                          President




                                                                                           HC 991 (03/2004)
                                                                                                Page 11 of 11
